Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1-20 are pending in this application.
Claim 1, 6, 7, 9-12, 17, 18 and 20 are amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Priority
Priority to U.S. Application No. 14/805,770, US 10397324 is acknowledged.

Response to Arguments
Applicant’s arguments, filed 07/12/2018 have been fully considered and are persuasive in regards to 35 USC 103.  Specifically, in regards to amended claim language confidence factor.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Aharoni.  Please see citation below.
Applicant’s arguments, filed 07/12/2018 have been fully considered and are not persuasive
Double Patenting rejection is maintained (Final Rejection, 10/06/2020) and held in abeyance until further prosecution. 

Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   

Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 1 recites “relationship…having a higher confidence factor…relationship is more reliable than…” Although, the use of relative terminology in claim language does not automatically render the claim indefinite.  Acceptability, of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification see MPEP 2173.05 (b).  Here, “reliable” in the specification indicates which technique model based or observation based provides a better analysis for headroom determination (instant specification, para. 138).  Clarification is requested.
Claims 6, 8, 11, 17 and 19 recite “effective point”.  No support for this is found in the specification.  The specification only uses effective point in conjunction with either an optimal point or operational point (see instant specification paras. 158-160).  Clarification is requested.
Claim 18 recites “…the first point of the relationship…” there is no antecedent basis provided for this limitation.  Examiner interpreted this as the first optimal point of the relationship.  Further, claim 18 recites latency verse utilization, Examiner interprets as versus.  Clarification is requested.   
Additionally, claims 1 and 5 both indicate use of a SLO, however it is not clear whether the same resource being monitored in claim 1 is the storage in claim 5.  Clarification is requested.
Additionally, Claim 1, used as a representative claim indicates “by the member” there is no antecedent basis provided for the member. Additionally, Claim 18 “an administrator editor”, please clarify if this is referring to the claim 17 administrator editor interface.  


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 12 and 20 recite “determine a first relationship between latency and utilization….evaluating inter-arrival times and service times …to determine a second relationship…selecting a relationship…”  It is unclear how the performance data collected differ for the 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-9, 12 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling et al. (US 2015/0120906), herein after Dowling in view of Aharoni et al. (US 7,640,342), herein after Aharoni and further in view of Ashok et al. (US 2013/0204960), herein after Ashok.

Regarding claim 1, 
Dowling teaches a method, comprising: evaluating latency and utilization data of a resource to determine a first relationship between latency and utilization 5of the resource (see Fig. 5, para. 44, evaluating resource utilization variables (indicative of “latency and utilization data of a resource”) to determine a first set of values for the variables desired, wherein  variables can be any measurable attributes that can be used to measure performance of a system); 
evaluating inter-arrival-times and service times for the resource to determine a second relationship between latency and utilization of the resource (see Fig. 5, para. 44, evaluating resource utilization variables (indicative of “inter-arrival times and service times”) to determine another set of values for i.e. different sets can be used for different variables), wherein variables can be any measurable attributes that can be used to measure performance of a system). 
Dowling fails to teach selecting a relationship for the first and second based on a higher confidence factor that is more reliable than the non-selected relationship.
However, in analogous art Aharoni teaches selecting a relationship from the first and second 10relationships based on the relationship having a higher confidence factor than the non-selected relationship cols. 12-13, ll. 42-59 and 1-10, selecting a configuration of performance characteristics (see also, col. 6, ll. 57-60 ) (indicative of “first and second relationships”) for a resource based on the configuration that would overcome performance bottlenecks (indicative of “a higher confidence factor”), 
indicating that a first optimal point of the relationship is more reliable than a second optimal point of the non-selected relationship cols. 12-13, ll. 42-59 and 1-10, selecting a configuration of performance characteristics (see also, col. 6, ll. 57-60 ) (indicative of “first and second relationships”) for a resource based on the configuration that would overcome performance bottlenecks (indicative of “a higher confidence factor”), wherein configuration selected may be based on it being the optimized model configuration (indicative of “more reliable”) (see, col. 6, ll. 25-28). 
Dowling and Aharoni are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include selecting a relationship for the first and second based on a higher confidence factor that is more reliable than the non-selected relationship as taught in Aharoni because it amounts to applying a known technique (i.e. selecting an optimized configuration, see Aharoni, see, col. 6, ll. 25-28) to a known device (i.e. application see Dowling, para. 33).  One would do so for the benefit of overcoming performance bottlenecks (see Aharoni, cols. 13, ll. 1-10).    
Dowling in view of Aharoni fails to teach generating a service level headroom of additional performance capacity for the resource to meet a SLO and provisioning a volume for processing requests based on inability to meet threshold.
However, in analogous art Ashok teaches generating a service level headroom of additional performance capacity for the resource to meet a service level objective (SLO) based on the relationship and an expected latency for the SLO for processing I/O requests (see paras. 51 and 57, maximizing performance of storage controllers (or “generating service level headroom”) to meet service level agreements based on required I/O latency threshold), 
 and 15provisioning a volume for processing requests based upon the service level headroom reaching a threshold value indicating an inability to meet the SLO (see paras. 57, provisioning I/O to storage or different storage based upon indication that performance degradation would occur and SLA thresholds would not be met).
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include generating a service level headroom of additional performance capacity for the resource to meet a SLO and provisioning a volume for processing requests based on inability to meet threshold as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    

Regarding independent claims 12 and 20, 
The claims recite a non-transitory machine readable medium comprising instructions apparatus and a computing device that execute the method of claim 1; therefore, the same rationale for rejection applies.

Regarding claims 5 and 16,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 and 12 above.
Dowling in view of Aharoni and Ashok fails to teach wherein the SLO corresponds to a service level for a client device to store and retrieve data.
However, in analogous art Ashok teaches wherein the SLO corresponds to a service level for a client device to store and retrieve data from storage (see Pages 4-6, paragraphs 51 and 57, SLA provide for thresholds (or “service level”) for a client to procure resources).
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to wherein the SLO corresponds to a service level for a client device to store and retrieve data as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  Ashok, see, para. 51).    

Regarding claims 6 and 17,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 and 12 above.
Dowling in view of Aharoni and Ashok fails to teach wherein the service level headroom is based upon an effective point of the relationship.
However, in analogous art Ashok teaches wherein the service level headroom is based upon at least one of an effective point of the relationship or a current operational point of the relationship (see Pages 4 and 5, Par. 51 and 57, maximizing performance of storage controllers to meet service level agreements based on required I/O latency threshold).
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the service level headroom is based upon an effective point of the relationship as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    


Regarding claims 7,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claim 1 above.
Dowling in view of Aharoni and Ashok fails to teach determining the service level headroom based upon a ratio of the difference between optimal and operational point.
However, in analogous art Ashok teaches  determining the service level headroom based upon a ratio between a difference between the first optimal point of the relationship and an operational point of the relationship to the first optimal point of the relationship  (see Pages 5-6, Par. 57-58, maximizing performance of storage controllers to meet service level agreements based on current workload levels, wherein amount of difference between values may be determined (indicative of “determining a ratio”)).
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include determining the service level headroom based upon a ratio of the difference between optimal and operational point as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    

Regarding claims 8 and 19,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 6 and 17 above.

However, in analogous art Ashok teaches wherein the effective point corresponds to a predicted utilization for the expected latency (see Pages 5-6, Par. 57-58, maximizing performance of storage controllers to meet service level agreements based on anticipated workload levels).
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the service level headroom is based upon a predicted utilization as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    

Regarding claims 9,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 6 above.
Dowling in view of Aharoni and Ashok fails to teach wherein the service level headroom is based upon a predicted utilization.
However, in analogous art Ashok teaches wherein the current operational point corresponds to current utilization of the resource (see Pages .
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein the service level headroom is based upon a current operational point as taught in Ashok because it amounts to applying a known technique (i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    

Regarding claim 18,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claim 12 above.
Dowling in view of Aharoni and Ashok fails to teach determining the service level headroom based upon an intersection of a latency limit and LvU relationship.
However, in analogous art Ashok teaches wherein the instructions cause the machine to: determine the first point of the relationship based upon an intersection between a latency limit defined by the SLO for the resource and a latency verse utilization relationship for the resource (see Pages 5-6, Par. 57-58, determining a latency threshold in respect to another latency threshold calculation to determine a point at which degradation would occur). 
Dowling, Aharoni and Ashok are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed i.e. provisioning resources for increased performance, see Ashok, see, para. 57) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining and mitigation of performance degradation (Ashok, see, para. 57).    

Claims 2, 3, 4, 10, 11, 13, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dowling in view of Aharoni and further in view of Ashok and still further in view of Sala et al. (US 2014/0095696), herein after Sala.

Regarding claims 2 and 13,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 and 12 above.
Dowling in view of Aharoni and Ashok fails to teach evaluating current and historic latency utilization data to determine first relationship.
However, in analogous art Sala teaches 20evaluating current and historic latency and utilization data of the resource to determine the first relationship (see Pages 2, Par. 24, time periods used to determine latency and utilization ranges may use data gathered over reporting periods spanning multiple days  (or “current and historical.…data”).
Dowling, Aharoni, Ashok and Sala are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a i.e. reporting periods, see Sala, see, para. 24) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining utilization values for a period of time (Sala, see, para. 24).    

Regarding claims 3 and 14,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 and 12 above.
Dowling in view of Aharoni and Ashok fails to teach relationship is determined using an observation technique that evaluates current and historic latency.
However, in analogous art Sala teaches wherein the first relationship is determined using an observation based technique that evaluates81ATTORNEY DOCKET NO.: P-010631-US-CONcurrent and historic latency and utilization data of the resource (see Pages 2-3, Pars. 26-30, monitoring time periods that determine latency and utilization ranges gathered over reporting periods spanning multiple days  (or “current and historical.…data”).
Dowling, Aharoni, Ashok and Sala are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include relationship is determined using an observation technique that evaluates current and historic latency as taught in Sala because it amounts to applying a known technique (i.e. reporting periods, see Sala, see, para. 24) to a known device (i.e. see Dowling, para. 33).  One would do so for the benefit of determining utilization values for a period of time (Sala, see, para. 24).    

Regarding claims 4 and 15,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 and 12 above.
Dowling in view of Aharoni and Ashok fails to teach using a model based technique to evaluate inter-arrival times and service times.
However, in analogous art Sala teaches wherein a model based technique is 5used to evaluate the inter-arrival times and service times (see Fig. 5, Pages 4, Par. 38-40, evaluating impact on users and business process (or “inter-arrival times and service times”) to determine thresholds between latency and utilization based on industry guidelines (or “models”)).
Dowling, Aharoni, Ashok and Sala are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include using a model based technique to evaluate inter-arrival times and service times as taught in Sala because it amounts to applying a known technique (i.e. reporting periods, see Sala, see, para. 24) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining utilization values for a period of time (Sala, see, para. 24).    


Regarding claims 10,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 1 above.
Dowling in view of Aharoni and Ashok fails to teach identifying the optimal point beyond which throughput gains is smaller than an increase.
However, in analogous art Sala teaches comprising: 82ATTORNEY DOCKET NO.: P-010631-US-CONidentifying the optimal point for the relationship (see Page 3-4, paragraph 34-39, identifying an optimized range for latency and utilization ranges),
wherein the optimal point is an indicator of resource utilization beyond which throughput gains for a workload is smaller than an increase in latency (see Page 3-4, paragraph 34-39, wherein the optimized range for latency and utilization ranges indicates the range where user performance is optimal).
Dowling, Aharoni, Ashok and Sala are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include identifying the optimal point beyond which throughput gains is smaller than an increase as taught in Sala because it amounts to applying a known technique (i.e. reporting periods, see Sala, see, para. 24) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining utilization values for a period of time (Sala, see, para. 24).    

Regarding claims 11,
Dowling in view of Aharoni and Ashok teaches the limitations as described in claims 10 above.

However, in analogous art Sala teaches wherein resource utilization and available performance capacity at the first optimal point is greater than resource utilization and service level headroom at an effective point of the relationship (see Page 3-4, paragraph 34-39, wherein the optimized range for latency and utilization ranges indicates the range where user performance is optimal).
Dowling, Aharoni, Ashok and Sala are in the same field of endeavor as the present invention, the references are directed to monitoring performance of a system. The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein resource utilization and available performance capacity is greater than resource utilization and service level headroom as taught in Sala because it amounts to applying a known technique (i.e. reporting periods, see Sala, see, para. 24) to a known device (i.e. application performance evaluation system see Dowling, para. 33).  One would do so for the benefit of determining utilization values for a period of time (Sala, see, para. 24).    

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to monitoring performance of a system.
US 2013/0191086 – Temple, III, determining an anticipated usage pattern and determining a utilization saturation point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Emad Siddiqi/Examiner, Art Unit 2458